                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    MARGARET ANN AUPKE,                              )
                                                     )
                       Plaintiff,                    )
                                                     )
            vs.                                      )   Civil Action No. 2:17-1471
                                                     )
    NANCY A. BERRYHILL, Acting                       )
    Commissioner of Social Security, 1               )
                                                     )
                       Defendant.                    )
                                                     )
                                                     )
    AMBROSE, Senior District Judge


                                             OPINION
                                               and
                                          ORDER OF COURT

                                               SYNOPSIS

          Pending before the Court are Cross-Motions for Summary Judgment. [ECF Nos. 8, 10].

Both parties have filed Briefs in Support of their Motions.           [ECF Nos. 9, 11]. After careful

consideration of the submissions of the parties, and based on my Opinion set forth below, I am

denying Plaintiff’s Motion for Summary Judgment and granting Defendant’s Motion for Summary

Judgment.

                                           I. BACKGROUND

          Plaintiff has brought this action for review of the final decision of the Commissioner of

Social Security (“Commissioner”) denying her application for Disability Insurance Benefits (“DIB”)




1Nancy A. Berryhill became the Acting Commissioner of Social Security on January 23, 2017, and is
automatically substituted as the Defendant in this suit pursuant to Federal Rule of Civil Procedure 25(d).


                                                     1
under Title II of the Social Security Act (“Act”). On or about May 9, 2014, Plaintiff applied for DIB.

[ECF No. 6-7 (Ex. 1D)]. In her application, she alleged that since April 1, 2007, she had been

disabled due to multiple sclerosis.        [ECF No. 6-8 (Exs. 1E, 2E)].      Her date last insured is

December 31, 2014. [ECF Nos. 6-2 at 17; 6-8 (Ex. 1E)]. 2 The state agency denied her claims

initially, and she requested an administrative hearing.             [ECF No. 6-5 (Exs. 1B, 4B)].

Administrative Law Judge (“ALJ”) Michael S. Kaczmarek held a hearing on April 21, 2016, at

which Plaintiff was represented by counsel. [ECF No. 6-3, at 31-98]. Plaintiff appeared at the

hearing and testified on her own behalf. Id. A vocational expert also was present at the hearing

and testified. Id. at 81-96. In a decision dated September 7, 2016, the ALJ found that jobs

existed in significant numbers in the national economy that Plaintiff could perform and, therefore,

that Plaintiff was not disabled under the Act. [ECF No. 6-2, at 15-27]. Plaintiff requested review

of the ALJ’s determination by the Appeals Council, and, on September 19, 2017, the Appeals

Council denied Plaintiff’s request for review. [ECF No. 6-2 at 1-5]. Having exhausted all of her

administrative remedies, Plaintiff filed this action.

        The parties have filed Cross-Motions for Summary Judgment. [ECF Nos. 8 & 10]. The

issues are now ripe for my review.

                                     II.      LEGAL ANALYSIS

                                   A.      STANDARD OF REVIEW

        The standard of review in social security cases is whether substantial evidence exists in

the record to support the Commissioner’s decision. Allen v. Bowen, 881 F.2d 37, 39 (3d Cir.

1989). Substantial evidence has been defined as “more than a mere scintilla. It means such


2To receive DIB, Plaintiff must establish that she became disabled prior to December 31, 2014, the date
on which her insured status expired, or “date last insured.” 42 U.S.C. §§ 423(a)(1)(A), (c)(1)(B); 20
C.F.R. § 404.131(a).


                                                   2
relevant evidence as a reasonable mind might accept as adequate.” Ventura v. Shalala, 55 F.3d

900, 901 (3d Cir. 1995) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). Additionally,

the Commissioner’s findings of fact, if supported by substantial evidence, are conclusive. 42

U.S.C. § 405(g); Dobrowolsky v. Califano, 606 F.2d 403, 406 (3d Cir. 1979). A district court cannot

conduct a de novo review of the Commissioner’s decision or re-weigh the evidence of record.

Palmer v. Apfel, 995 F. Supp. 549, 552 (E.D. Pa. 1998). Where the ALJ's findings of fact are

supported by substantial evidence, a court is bound by those findings, even if the court would

have decided the factual inquiry differently. Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999).

To determine whether a finding is supported by substantial evidence, however, the district court

must review the record as a whole. See 5 U.S.C. § 706.

       To be eligible for social security benefits, the plaintiff must demonstrate that she cannot

engage in substantial gainful activity because of a medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of at least 12 months. 42 U.S.C. § 1382(a)(3)(A); Brewster v. Heckler,

786 F.2d 581, 583 (3d Cir. 1986).

       The Commissioner has provided the ALJ with a five-step sequential analysis to use when

evaluating the disabled status of each claimant.        20 C.F.R. § 404.1520.        The ALJ must

determine: (1) whether the claimant is currently engaged in substantial gainful activity; (2) if not,

whether the claimant has a severe impairment; (3) if the claimant has a severe impairment,

whether it meets or equals the criteria listed in 20 C.F.R. pt. 404, subpt. P, app. 1; (4) if the

impairment does not satisfy one of the impairment listings, whether the claimant’s impairments

prevent her from performing her past relevant work; and (5) if the claimant is incapable of

performing her past relevant work, whether she can perform any other work which exists in the



                                                 3
national economy, in light of her age, education, work experience and residual functional capacity.

20 C.F.R. § 404.1520. The claimant carries the initial burden of demonstrating by medical

evidence that she is unable to return to her previous employment (steps 1-4). Dobrowolsky, 606

F.2d at 406. Once the claimant meets this burden, the burden of proof shifts to the Commissioner

to show that the claimant can engage in alternative substantial gainful activity (step 5). Id.

       A district court, after reviewing the entire record may affirm, modify, or reverse the decision

with or without remand to the Commissioner for rehearing. Podedworny v. Harris, 745 F.2d 210,

221 (3d Cir. 1984).

B.     WHETHER SUBSTANTIAL EVIDENCE SUPPORTS THE ALJ’S RFC FINDING

       Residual functional capacity (“RFC”) refers to the most a claimant can still do despite her

limitations. 20 C.F.R. § 404.1545(a). The assessment must be based upon all of the relevant

evidence, including the medical records, medical source opinions, and the individual’s subjective

allegations and description of her own limitations. Id.          Ultimately, the responsibility for

determining a claimant’s RFC rests with the ALJ. 20 C.F.R. §§ 404.1527(d); 404.1546; Chandler

v. Comm’r of Soc. Sec., 667 F.3d 356, 361 (3d Cir. 2011).

       Here, the ALJ found that Plaintiff had severe impairments, including multiple sclerosis and

chronic fatigue syndrome. [ECF No. 6-2 at 17]. He then found that Plaintiff’s impairments or

combination of impairments did not meet or medically equal the severity of one of the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. Id. at 17-19. The ALJ further found

that Plaintiff had the RFC to perform light work with the following limitations: she required the

opportunity to alternate sitting and standing every thirty minutes; she was limited to jobs that she

could perform while using an assistive device at all times while standing; she could perform

occasional climbing of ramps and stairs, but she could never climb ladders, ropes, and scaffolds;



                                                 4
she could occasionally balance and stoop, but never kneel, crouch or crawl; she could perform

occasional handling, fingering, and feeling with her bilateral upper extremities, and she needed

to avoid concentrated exposure to extreme heat, cold, wetness and vibration, while needing to

avoid all exposure to hazards, such as inherently dangerous moving machinery and unprotected

heights; she could perform only routine, repetitive tasks performed at the SVP of 1-2, and she

needed to work in a static, low stress environment that involves only simple decisions; any work

must involve infrequent changes, and those changes that did occur would be explained and/or

demonstrated and could be learned in 30 days or less; and any work must not be fast-paced or

have strict production or time quotas.     [ECF No. 6-2 at 19-25]. The ALJ ultimately concluded

that considering Plaintiff’s age, education, work experience, and RFC, there were jobs that existed

in significant numbers in the national economy that Plaintiff could perform and, therefore, that

Plaintiff was not disabled within the meaning of the Act. Id. at 25-26.

       Plaintiff argues that the ALJ’s RFC finding is erroneous because “substantial evidence

compels a finding of disabled at all times relevant hereto” due to her “debilitating fatigue.” [ECF

No. 9 at 17-18]. In support of this argument, Plaintiff disagrees with the ALJ’s characterization

of her activities of daily living and points to record evidence she contends demonstrates fatigue,

including her testimony that she has to rest 4-5 hours each day; that she told her doctor during

office visits that she was suffering from fatigue; that her doctor has prescribed two different

medications for fatigue; that her FCE testing was adversely impacted by fatigue; and that the ALJ

found that Plaintiff’s impairments included chronic fatigue syndrome.          Id.   After careful

consideration, I find that Plaintiff’s argument is without merit.

       As an initial matter, Plaintiff’s argument focuses primarily on how the record evidence

supports her complaints of fatigue and her claim for disability. The standard, however, is not



                                                   5
whether there is evidence to establish Plaintiff’s position but, rather, is whether there is substantial

evidence to support the ALJ’s findings. See Allen v. Bowen, 881 F.2d 37, 39 (3d Cir. 1989). As

courts have explained:

        [The] question is not whether substantial evidence supports Plaintiff’s claims, or
        whether there is evidence that is inconsistent with the ALJ’s finding. . . . Substantial
        evidence could support both Plaintiff’s claims and the ALJ’s finding because
        substantial evidence is less than a preponderance. Jesurum v. Sec’y of Health &
        Human Servs., 48 F.3d 114, 117 (3d Cir. 1995) (citing Richardson v. Perales, 402
        U.S. 389, 401 (1971)). If substantial evidence supports the ALJ’s finding, it does
        not matter if substantial evidence also supports Plaintiff’s claims. Reefer v.
        Barnhart, 326 F.3d 376, 379 (3d Cir. 2003).

Hundley v. Colvin, Civil Action No. 16-153, 2016 WL 6647913, at *2 (W.D. Pa. Nov. 10, 2016).

Thus, Plaintiff’s argument in this regard is misplaced.

        Applying the correct standard, I find that substantial evidence supports the ALJ’s

evaluation of Plaintiff’s fatigue complaints. An ALJ is not required to accept Plaintiff’s version of

events uncritically. Rather, the ALJ must weigh all of the record evidence as set forth above. In

the case at hand, the ALJ did exactly that, carefully considering relevant evidence including

Plaintiff’s testimony, her course of treatment, medical records and opinions, and her activities of

daily living in reaching his RFC finding. Among other things, the ALJ cited Plaintiff’s activities of

daily living, noting that, despite her testimony of 4-5 hours of chronic and debilitating fatigue, she

remained the primary caretaker of her elderly mother and twin daughters, and also was able to

shop, pay bills, read, do housekeeping, cook, and drive. See ECF No. 6-2, at 20-25 (citing Exs.

1F, 2F, 4F, 5F, and Testimony). The ALJ did not rely solely on Plaintiff’s activities of daily living,

but also noted that the record reveals an extended period of no medical treatment from 2007 until

July 2013 with Plaintiff acknowledging that she took nothing for her MS during that timeframe.




                                                   6
Id. at 21. 3 With respect to the medical evidence since July 2013, the ALJ observed that the

records indicate only sparse treatment with limited objective findings. Id. at 21-25 (citing Exs.

1F, 4F, 7F, and Testimony). Records from Plaintiff’s treating neurologist during this time, Islam

M. Zaydan, M.D., consistently reflect complaints of only mild to moderate fatigue, as well as

significant improvement in her symptoms since beginning the medication Ampyra after February

2014.      Id. 4   The ALJ concluded that this cumulative evidence of limited treatment, medical

efficacy, and activities of daily living diminished Plaintiff’s claims of debilitating fatigue and/or other

symptoms for 12 or more consecutive months, and that Plaintiff, when taking her medications,

would be able to perform the degree of light work set forth in the RFC. Id. at 21-25.

          As shown above, the ALJ properly evaluated the evidence and determined Plaintiff’s RFC

in accordance with applicable social security law and regulations.                 In so doing, he did not

discount Plaintiff’s fatigue or other symptoms entirely and included numerous restrictions in his

RFC finding related to Plaintiff’s credibly-established impairments. 5 [ECF No. 6-2 at 19]. The

ALJ’s RFC generously accounted for the limitations established by the evidence of record, and

his findings are supported by substantial evidence. Accordingly, I find that the ALJ did not err in

formulating Plaintiff’s RFC, and there is no basis for remand on this issue. 6


3 Although Plaintiff reported that the gap in treatment was due to lack of insurance, the ALJ pointed to
record evidence that Plaintiff had significant past annual earnings (sometimes in excess of $300,000), yet
made no efforts to obtain free or other care, saying only that the known drug for her condition made her
sick so there was no point seeking treatment. [ECF No. 6-2 (citing Ex. 6D and Testimony)].
4  The ALJ also noted that, in May 2014, Plaintiff visited UPMC Penn Plum Family Medicine to establish
treatment with a new primary care physician, Valerie Wislo, M.D. Id. at 22 (citing Ex. 7F). During that
visit, Plaintiff had “no specific complaints” and declined a physical examination by Dr. Wislo. Id.

5  Many times, the ALJ gave Plaintiff the benefit of the doubt. For example, he noted that, despite a lack
of objective evidence or allegations of problems with social functioning, he found moderate limitations in
this domain and included corresponding stress-reducing limitations in the RFC finding, given that Plaintiff’s
alleged fatigue could possibly affect her ability to deal with work stress. [ECF No. 6-2 at 18-19].

6   Contrary to Plaintiff’s suggestion, the ALJ’s finding that Plaintiff’s chronic fatigue syndrome was a severe

                                                        7
      C. WHETHER SUBSTANTIAL EVIDENCE COMPELS A CONCLUSION OF DISABLED
         AS OF PLAINTIFF’S FIFITIETH BIRTHDAY

        Plaintiff alternatively argues that the ALJ erred in concluding that Plaintiff could perform

more than sedentary work. [ECF No. 9 at 18-20]. Specifically, Plaintiff claims that, in finding

her capable of a limited range of light work, the ALJ improperly rejected the Functional Capacity

Examination (“FCE”) dated September 15, 2014 that assessed Plaintiff’s performance capability

at a “less than sedentary” exertional level. Id. at 19 (citing Ex. 2F). Plaintiff contends that, if

Plaintiff were limited to work at the sedentary level, the Grid Rules would compel a finding of

disabled as of Plaintiff’s 50th birthday in May 2013. Id. (citing Grid Rule 201.14). 7

        After careful consideration, I find that Plaintiff’s argument is without merit. As Defendant

details, the ALJ carefully considered the FCE at issue and provided numerous reasons for

discounting the evaluation. First, the ALJ noted that the FCE was performed by occupational

therapist Michael Balandiat. The ALJ correctly explained that, although Balandiat was a medical

source, as an occupational therapist, he did not qualify as an “acceptable medical source” within

the meaning of the then-applicable regulations. See ECF No. 6-2 at 23 (citing Ex. 2F, 20 C.F.R.

§ 404.1502, and S.S.R. 06-03p). Accordingly, Balandiat was not entitled to consideration as a

“treating source,” and his opinions were not entitled to “controlling weight.” See Hartranft v.




impairment does not change this result. As Defendant correctly notes, a diagnosis of an impairment alone
does not establish disability under the Act. See ECF No. 11 at 14 n.4 (citing Phillips v. Barnhart, 91 F.
App’x 775, 780 (3d Cir. 2004)). Similarly, the mere existence of a severe impairment does not require a
disability finding. See, e.g., Carter v. Colvin, 27 F. Supp. 3d 1142, 1147 (D. Colo. 2014), aff’d, 597 F. App’x
501 (10th Cir. 2015). Rather, in all cases, the claimant must show that the impairment resulted in disabling
limitations. See id.
7 Grid Rule 201.14 applies to claimants limited to sedentary work and directs a finding of “disabled” for an

individual of advanced age (50+) who is a high school graduate or more, whose education does not provide
for direct entry into skilled work, and whose previous work was skilled or semiskilled with skills not
transferable. 20 C.F.R. Part 404, App’x 2, Grid Rule 201.14. It is not disputed that Rule 201.14 would
apply as of Plaintiff’s 50th birthday if she had been limited to sedentary work.

                                                      8
Apfel, 181 F.3d 358, 361 (3d Cir. 1999); 20 C.F.R. §§ 404.1502, .1513; S.S.R. 06-03p. Second,

the ALJ noted that Balandiat had no treatment history with Plaintiff outside of the FCE and that

much of his report was based largely on Plaintiff’s subjective report of symptoms. [ECF No. 6-2

at 23].     Third, the ALJ stated that Balandiat’s assessments were inconsistent with the

examination findings of treating neurologist, Dr. Zaydan, and specifically with Plaintiff’s visits to

Dr. Zaydan in and after June 2014, all of which indicated significant improvement in symptoms

when taking Ampyra. Id. (comparing Ex. 2F with Exs. 1F, 4F, and 5F). All of these were

appropriate factors for the ALJ to consider in evaluating opinions from medical sources who are

not acceptable medical sources. See S.S.R. 06-03p (listing factors, including, inter alia, how

long the source has known and how frequently the source has seen the individual; how consistent

the opinion is with other evidence; and the degree to which the source presents relevant evidence

to support an opinion). 8

          Plaintiff acknowledges that Balandiat was not an acceptable medical source but argues

that the ALJ’s analysis of Balandiat’s opinion was nevertheless deficient because his assertion

that the opinion was based largely on Plaintiff’s subjective report of symptoms was incorrect.

[ECF No. 9 at 19-20].         Specifically, Plaintiff points to the fact that Plaintiff underwent

approximately 2+ hours of testing by Balandiat and that Balandiat assessed her as providing

“100% consistency of effort.” Id. (citing Ex. 2F). After careful consideration, I disagree. As

Defendant’s Brief lists in detail, although the FCE involved some testing, the report is replete with

Plaintiff’s subjective complaints regarding the testing, as well as subjective reports of her

symptoms, history, and activities of daily living. See ECF No. 11 at 17-18 (citing Ex. 2F and


8 Although the regulations governing the evaluation of medical evidence were recently amended, the new
version effective March 27, 2017, does not apply to the present claim. See 20 C.F.R. § 404.1527 (2017);
20 C.F.R. § 404.1520c (2017).


                                                  9
pointing out numerous portions of the report based upon things that Plaintiff “reported,”

“indicated,” or “stated”). Additionally, as set forth above, the ALJ did not base his evaluation of

Balandiat’s report solely on Plaintiff’s subjective complaints. Rather, he considered multiple

factors in assigning lesser weight to Balandiat’s evaluation, including the fact that Balandiat was

not an acceptable medical source, Plaintiff’s lack of treatment history with Balandiat, and the

report’s inconsistency with the examination findings of Plaintiff’s treating neurologist.

       For all of these reasons, I find that substantial evidence supports the ALJ evaluation of

Balandiat’s report as well as his finding that Plaintiff was capable of performing a limited range of

light work. Because Plaintiff could perform light work, Grid Rule 201.14 does not apply and, thus,

does not direct a finding of “disabled” in this case.

       In short, this is not a case where the ALJ failed to discuss Plaintiff’s limitations or his

reasons for his RFC finding, precluding meaningful review. To the contrary, the ALJ thoroughly

and thoughtfully addressed these issues, the associated record evidence, and his conclusions

regarding the same.      As set forth herein, the ALJ’s findings are supported by substantial

evidence. Plaintiff’s disagreement or dissatisfaction with these findings is not cause for remand.

                                         III. CONCLUSION

       For all of the foregoing reasons, Defendant’s Motion for Summary Judgment is granted

and Plaintiff’s Motion for Summary Judgment is denied. An appropriate Order follows.




                                                 10
                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 MARGARET ANN AUPKE,                                 )
                                                     )
                       Plaintiff,                    )
                                                     )
           vs.                                       )   Civil Action No. 2:17-1471
                                                     )
 NANCY A. BERRYHILL, Acting                          )
 Commissioner of Social Security, 1                  )
                                                     )
                       Defendant.                    )
                                                     )
                                                     )
 AMBROSE, Senior District Judge




                                          ORDER OF COURT

        AND NOW, this 9th day of January, 2019, after careful consideration of the submissions of

the parties and for the reasons set forth in the Opinion accompanying this Order, it is ordered that

the decision of the ALJ is affirmed and Plaintiff’s Motion for Summary Judgment [ECF No. 8] is

DENIED and Defendant’s Motion for Summary Judgment [ECF No. 10] is GRANTED.



                                                          BY THE COURT:


                                                          /s/ Donetta W. Ambrose
                                                          Donetta W. Ambrose
                                                          U.S. Senior District Judge




1 Nancy A. Berryhill became the Acting Commissioner of Social Security on January 23, 2017, and is

automatically substituted as the Defendant in this suit pursuant to Federal Rule of Civil Procedure 25(d).
